Citation Nr: 0110125	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  94-48 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back disability, 
variously diagnosed as sacroiliitis and ankylosing 
spondylitis.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from March 1982 to July 1982.  She also had periods of 
inactive duty for training (INACDUTRA) from February 23, 
1982, to February 28, 1982, and from August 1982 to September 
1992, including a claimed period of ACDUTRA in May 1986 and 
from July 5-18, 1987.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied entitlement to service 
connection for a low back disability.  A hearing was held 
before the undersigned Member of the Board sitting in 
Washington, D.C., in December 1996, who was designated by the 
Chairman of the Board to conduct such a hearing.  A 
transcript of the hearing testimony has been associated with 
the claims file.  At that time the appellant was represented 
by a Service Department.

In a decision dated in February 1997, the Board affirmed the 
RO's denial.  Subsequently, the appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeal) (the Veterans Claims Court).  By Order entered 
September 23, 1998, the Veterans Claims Court vacated the 
Board's February 1997 decision, and remanded the case 
pursuant to 38 U.S.C.A. § 7252(a).

In September 1999, the Board remanded the issue to the RO for 
further development.  Given the recent request of the 
veteran's attorney, the Board finds that another Remand is in 
order for the purpose of scheduling a videoconference 
hearing.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to her claim and ensure full compliance 
with due process.  In this regard, the Board notes that the 
veteran's attorney recently requested a videoconference 
hearing before the Board.  It is noted that the appellant has 
changed representation since the prior hearing.  Accordingly, 
the case is being returned to the RO to schedule a 
videoconference hearing, as necessary.  The veteran is 
reminded that she has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

The RO should schedule the veteran for a 
videoconference hearing.  Notice should 
be sent to the veteran and her attorney, 
in accordance with applicable 
regulations.  Care should be taken to 
assure that the attorney is adequately 
informed of the time and location of the 
hearing.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran or her attorney until further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


